                                           Case 5:18-cv-04150-LHK Document 58 Filed 12/28/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12       SCOTT JOHNSON,                                  Case No. 18-CV-04150-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER DENYING MOTION TO
                                                                                           DISMISS
                                  14             v.
                                                                                           Re: Dkt. No. 51
                                  15       MEDVILL 1, LLC,
                                  16                    Defendant.

                                  17

                                  18           Plaintiff Scott Johnson alleges that Defendant Medvill 1, LLC violated the Americans with

                                  19   Disabilities Act (“ADA”) (42 U.S.C. § 12101 et seq.) and California’s Unruh Civil Rights Act

                                  20   (Cal. Civ. Code §§ 51–53). Before the Court is Defendant’s motion to dismiss Plaintiff’s first

                                  21   amended complaint. ECF No. 51-1 (“Mot.”). Having considered the parties’ submissions; the

                                  22   relevant law; and the record in this case, the Court DENIES Defendant’s motion to dismiss.1

                                  23

                                  24

                                  25   1Defendant’s motion to dismiss contains a notice of motion paginated separately from the
                                  26   memorandum of points and authorities in support of the motion. ECF No. 51. Civil Local Rule 7-
                                       2(b) provides that the notice of motion and points and authorities should be contained in one
                                  27
                                       document with the same pagination.
                                  28                                                    1
                                       Case No. 18-CV-04150-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                            Case 5:18-cv-04150-LHK Document 58 Filed 12/28/20 Page 2 of 12



                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               Plaintiff is a California resident with physical disabilities. FAC ¶ 1. He is a level C-5
                                   3
                                       quadriplegic who uses a wheelchair and specially equipped van for mobility. Id. Plaintiff is also a
                                   4
                                       serial ADA litigant who has filed over 1100 lawsuits in this district since October 2015. See Mot.
                                   5
                                       Exh. D, ECF No. 51-2 (results of search for cases).2 In this case, Plaintiff claims that Defendant
                                   6
                                       has violated—and continues to violate—the ADA and the Unruh Civil Rights Act (Cal. Civ. Code
                                   7
                                       §§ 51–53). FAC ¶¶ 34–49. Specifically, Plaintiff alleges that Defendant operates an acupuncture
                                   8
                                       clinic in Saratoga, California that is inaccessible to persons with disabilities. Id. ¶ 17.
                                   9
                                               Plaintiff alleges that during three visits to the clinic in May 2018 and June 2018, he
                                  10
                                       encountered three barriers at the clinic. Id. ¶¶ 9, 24. Plaintiff further alleges that those barriers
                                  11
                                       persist to this day. First, though the clinic has reserved a parking spot for persons with disabilities,
                                  12
Northern District of California




                                       that parking spot lacks a “compliant access aisle.” Id. ¶ 13. Second, “the path of travel to the
 United States District Court




                                  13
                                       [c]linic entrance requires a person to navigate steps for which there is no ramp.” Id. ¶ 20. Third,
                                  14
                                       “the entrance door hardware at the [c]linic has a traditional style round knob that requires tight
                                  15
                                       grasping and twisting of the wrist to operate.” Id. ¶ 23.
                                  16
                                               Moreover, Plaintiff alleges that he “intends to return to the clinic” for two reasons. Id. ¶ 32.
                                  17
                                       First, the clinic is “an excellent choice for seeking acupuncture care during” Plaintiffs’ many trips
                                  18
                                       to the federal courthouse in San Jose, California, which is about a 10-mile drive from the clinic.
                                  19
                                  20
                                       2 Defendant filed an unopposed request for judicial notice in support of its motion to dismiss. ECF
                                  21
                                       No. 51-2 (“RJN”). Defendant requests that the Court take notice of four exhibits. Exhibit A is
                                  22   Plaintiff’s public profile and address from the State Bar of California’s website. Exhibit B is a
                                       public statement from the California Secretary of State’s website. Exhibit C is a screenshot of
                                  23
                                       Google Maps directions between two addresses. Lastly, Exhibit D comprises search results from
                                  24   this district’s ECF system. All these exhibits are proper subjects of judicial notice. See, e.g., United
                                       States v. Perea-Rey, 680 F.3d 1179, 1182 (9th Cir. 2012) (taking judicial notice of Google map);
                                  25
                                       Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (taking judicial
                                  26   notice of “court filings and other matters of public record”). Further, Plaintiff does not oppose
                                       Defendant’s request for judicial notice. Thus, the Court GRANTS Defendant’s request for judicial
                                  27
                                       notice.
                                  28                                                      2
                                       Case No. 18-CV-04150-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                          Case 5:18-cv-04150-LHK Document 58 Filed 12/28/20 Page 3 of 12




                                   1   Id. ¶ 30. Plaintiff anticipates many visits to the courthouse for mediations, conferences, and other

                                   2   court appearances. Id. In fact, “Plaintiff intends to make an appointment at the [c]linic

                                   3   immediately following an inspection of the [c]linic’s premises for accessibility,” so long as

                                   4   “Plaintiff can confirm removal of the barriers” to access. Id. ¶ 31.

                                   5          Second, “Plaintiff also intends to return to the Clinic to determine compliance with the

                                   6   disability access laws.” Id. ¶ 32.

                                   7      B. Procedural History

                                   8          Plaintiff filed his first complaint against Defendant on July 12, 2018. ECF No. 1. Because

                                   9   Plaintiff asserts an ADA claim, this district’s General Order No. 56 automatically provides that the

                                  10   parties shall complete a joint site inspection no later than 60 days after service of the complaint.

                                  11   See General Order No. 56 ¶ 7 (N.D. Cal. June 21, 2005), as amended Jan. 1, 2020,

                                  12   https://cand.uscourts.gov/wp-content/uploads/general-orders/GO-56.pdf. On February 26, 2019,
Northern District of California
 United States District Court




                                  13   the parties belatedly stipulated to extending the deadline for the joint site inspection from October

                                  14   24, 2018 to March 12, 2019. ECF No. 16. The Court granted the stipulation on the condition that

                                  15   no further continuances will be granted. ECF No. 17.

                                  16          On June 1, 2020, Defendant moved to dismiss Plaintiff’s first complaint. ECF No. 43.

                                  17   Defendant argued that Plaintiff lacks standing to bring the instant suit because Plaintiff failed to

                                  18   sufficiently allege an intent to return to the property and/or that Plaintiff was deterred from the

                                  19   property. ECF No. 47 at 1. Plaintiff failed to file an opposition to Defendant’s motion. Thus, on

                                  20   June 24, 2020, the Court dismissed Plaintiff’s complaint with leave to amend. Id.

                                  21          On June 25, 2020, the Court stayed this case in light of the unopposed standing issues

                                  22   raised by Defendant. ECF No. 48 at 2. The Court instructed that despite the stay, Plaintiff still had

                                  23   to “amend the complaint within the 30-day deadline set by the Court’s June 24, 2020 order

                                  24   granting Defendant’s motion to dismiss, and the parties may litigate another motion to dismiss, if

                                  25   necessary.” Id.

                                  26          On July 14, 2020, Plaintiff filed the first amended complaint. ECF No. 50. On July 28,

                                  27   2020, Defendant again moved to dismiss on the ground that Plaintiff lacks standing. ECF No. 51.

                                  28                                                      3
                                       Case No. 18-CV-04150-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                             Case 5:18-cv-04150-LHK Document 58 Filed 12/28/20 Page 4 of 12




                                   1   On August 10, 2020, Plaintiff filed his opposition to Defendant’s instant motion to dismiss. ECF

                                   2   No. 52. On August 17, 2020, Defendant filed a reply supporting the instant motion to dismiss.

                                   3   ECF No. 54.

                                   4   II.      LEGAL STANDARD

                                   5         A. Motion to Dismiss Under Rule 12(b)(1)

                                   6            A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) tests whether the

                                   7   court has subject matter jurisdiction. Although lack of “statutory standing” requires dismissal for

                                   8   failure to state a claim under Rule 12(b)(6), lack of Article III standing requires dismissal for want

                                   9   of subject matter jurisdiction under Rule 12(b)(1). See Nw. Requirements Utilities v. F.E.R.C., 798

                                  10   F.3d 796, 808 (9th Cir. 2015) (“Unlike Article III standing, however, ‘statutory standing’ does not

                                  11   implicate our subject-matter jurisdiction.” (citing Lexmark Int’l, Inc. v. Static Control

                                  12   Components, Inc., 572 U.S. 118, 128 n.4 (2014))); Maya v. Centex Corp., 658 F.3d 1060, 1067
Northern District of California
 United States District Court




                                  13   (9th Cir. 2011). A Rule 12(b)(1) jurisdictional attack may be factual or facial. Safe Air for

                                  14   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).

                                  15            “[I]n a factual attack, the challenger disputes the truth of the allegations that, by

                                  16   themselves, would otherwise invoke federal jurisdiction.” Id. In resolving such an attack, unlike

                                  17   with a motion to dismiss under Rule 12(b)(6), a court “may review evidence beyond the complaint

                                  18   without converting the motion to dismiss into a motion for summary judgment.” Id. Moreover, the

                                  19   court “need not presume the truthfulness of the plaintiff’s allegations.” Id. Once the defendant has

                                  20   moved to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), the plaintiff bears the

                                  21   burden of establishing the court’s jurisdiction. See Chandler v. State Farm Mut. Auto Ins. Co., 598

                                  22   F.3d 1115, 1122 (9th Cir. 2010).

                                  23            “In a facial attack,” on the other hand, “the challenger asserts that the allegations contained

                                  24   in a complaint are insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone,

                                  25   373 F.3d at 1039. The court “resolves a facial attack as it would a motion to dismiss under Rule

                                  26   12(b)(6): Accepting the plaintiff’s allegations as true and drawing all reasonable inferences in the

                                  27   plaintiff’s favor, the court determines whether the allegations are sufficient as a legal matter to

                                  28                                                        4
                                       Case No. 18-CV-04150-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                          Case 5:18-cv-04150-LHK Document 58 Filed 12/28/20 Page 5 of 12




                                   1   invoke the court’s jurisdiction.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014).

                                   2          B. Leave to Amend

                                   3             If a court determines that a complaint should be dismissed, it must then decide whether to

                                   4   grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                   5   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                   6   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                   7   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                   8   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                   9   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  10   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  11   quotation marks omitted).

                                  12             Accordingly, leave to amend generally shall be denied only if allowing amendment would
Northern District of California
 United States District Court




                                  13   unduly prejudice the opposing party, cause undue delay, or be futile, or if the moving party has

                                  14   acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008). At the

                                  15   same time, a court is justified in denying leave to amend when a plaintiff “repeated[ly] fail[s] to

                                  16   cure deficiencies by amendments previously allowed.” See Carvalho v. Equifax Info. Servs., LLC,

                                  17   629 F.3d 876, 892 (9th Cir. 2010). Indeed, a “district court’s discretion to deny leave to amend is

                                  18   particularly broad where plaintiff has previously amended the complaint.” Cafasso, U.S. ex rel. v.

                                  19   Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011) (quotation marks omitted).

                                  20   III.      DISCUSSION

                                  21             Plaintiff claims that Defendant violated the ADA (42 U.S.C. § 12101 et seq.) and the

                                  22   Unruh Civil Rights Act (Cal. Civ. Code §§ 51–53). FAC ¶¶ 34–49. For these alleged violations,

                                  23   Plaintiff seeks injunctive relief and damages. Id. at 9.

                                  24             Defendant moves to dismiss Plaintiff’s claims on two grounds under Federal Rule of Civil

                                  25   Procedure 12(b)(1). First, Defendant argues that Plaintiff lacks Article III standing to bring an

                                  26   ADA claim. See Mot. at 7–11. Second, Defendant argues that the Court lacks supplemental

                                  27   jurisdiction over Plaintiff’s Unruh Civil Rights Act claim or should decline jurisdiction in any

                                  28                                                      5
                                       Case No. 18-CV-04150-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                          Case 5:18-cv-04150-LHK Document 58 Filed 12/28/20 Page 6 of 12




                                   1   event. See Mot. at 12–14. The Court addresses each of Defendant’s arguments in turn.

                                   2      A. At this stage, Plaintiff has Article III standing to bring an ADA claim.

                                   3          The “Supreme Court has instructed [courts] to take a broad view of constitutional standing

                                   4   in civil rights cases, especially where, as under the ADA, private enforcement suits ‘are the

                                   5   primary method of obtaining compliance with the Act.’” Chapman v. Pier 1 Imports (U.S.) Inc.,

                                   6   631 F.3d 939, 946 (9th Cir. 2011) (en banc) (quoting Doran v. 7–Eleven, Inc., 524 F.3d 1034, 1039

                                   7   (9th Cir. 2008)). “[T]o establish standing to pursue injunctive relief, which is the only relief

                                   8   available to private plaintiffs under the ADA, [Plaintiff] must demonstrate a ‘real and immediate

                                   9   threat of repeated injury’ in the future.” Id. (footnote omitted) (quoting Fortyune v. Am. Multi–

                                  10   Cinema, Inc., 364 F.3d 1075, 1081 (9th Cir. 2004)).

                                  11          Defendant argues that Plaintiff cannot show a real and immediate threat of repeated injury.

                                  12   Specifically, Defendant argues that although Plaintiff previously suffered an injury-in-fact,
Northern District of California
 United States District Court




                                  13   Plaintiff will not suffer repeated injury because he neither (1) intends to return to Defendant’s

                                  14   clinic; nor (2) is deterred from going to the clinic. See Mot. at 7–8.

                                  15          Ninth Circuit precedent forecloses Defendant’s argument. Even at summary judgment—

                                  16   where Plaintiff’s burden of showing standing is greater than at the pleading stage—relatively

                                  17   “minimal allegations” support ADA standing. Wilson v. Kayo Oil Co., 563 F.3d 979, 980 (9th Cir.

                                  18   2009) (per curiam) (reversing dismissal for lack of standing at summary judgment); see also Lujan

                                  19   v. Defs. of Wildlife, 504 U.S. 555, 561 (1992) (discussing plaintiff’s greater burden of showing

                                  20   standing at summary judgment). Namely, “[a]llegations that a plaintiff [1] has visited a public

                                  21   accommodation on a prior occasion and [2] is currently deterred from visiting that accommodation

                                  22   by accessibility barriers establish that a plaintiff’s injury is actual or imminent.” Wilson, 563 F.3d

                                  23   at 980 (quoting Doran, 524 F.3d at 1041).

                                  24          Here, Plaintiff makes allegations that the Ninth Circuit has held sufficient. Plaintiff alleges

                                  25   that he has visited Defendant’s clinic three times: twice in May 2018 and once in June 2018. FAC

                                  26   ¶ 9. Plaintiff also alleges that “until Plaintiff can confirm removal of the barriers” to his access,

                                  27   “he is deterred from” making an appointment at the clinic “immediately following an inspection of

                                  28                                                      6
                                       Case No. 18-CV-04150-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                          Case 5:18-cv-04150-LHK Document 58 Filed 12/28/20 Page 7 of 12




                                   1   the [c]linic’s premises for accessibility by way of General Order 56.” Id. ¶ 31. Thus, Plaintiff has

                                   2   adequately pled an imminent ADA injury sufficient to support Article III standing.

                                   3          Indeed, Plaintiff’s allegations are more than enough for standing. Two Ninth Circuit ADA

                                   4   cases are especially instructive. In Doran, plaintiff Jerry Doran sued a 7-Eleven store located in

                                   5   Anaheim, California about 550 miles from his home. Doran, 524 F.3d at 1038. Doran alleged that

                                   6   he would visit the store in the future because he “plan[ned] to visit Anaheim at least once a year on

                                   7   his annual trips to Disneyland.” Id. at 1040. Despite Doran’s distance from the store and the

                                   8   infrequency of his visits to Anaheim, the Ninth Circuit held that Doran had standing, thereby

                                   9   reversing the district court’s summary judgment for 7-Eleven. Id. at 1049.

                                  10          Plaintiff’s case for standing is stronger than Doran’s. Even by Defendant’s estimation,

                                  11   Plaintiff resides 137 miles from Defendant’s clinic—less than one-fourth the distance between

                                  12   Doran and the 7-Eleven store. Mot. Exh. C. Plaintiff also alleges that he is near the clinic “on a
Northern District of California
 United States District Court




                                  13   regular and ongoing basis.” FAC ¶ 30. Specifically, from January 2019 through February 2020,

                                  14   Plaintiff was in San Jose at least 84 times. Id. “Several of these visits and a number of anticipated

                                  15   future visits” are to the federal courthouse, which is about 10 miles from the clinic. Id. Plaintiff

                                  16   further alleges that the clinic is “an excellent choice for seeking acupuncture care during these

                                  17   trips.” Id. Thus, compared to Doran, Plaintiff resides closer to—and more frequently visits the

                                  18   vicinity of—the public accommodation that he is suing under the ADA.

                                  19          In Civil Rights Education, plaintiffs sued several hotels for failing to provide wheelchair-

                                  20   accessible shuttle services. See Civil Rights Educ. & Enf ’t Ctr. v. Hosp. Properties Tr., 867 F.3d

                                  21   1093, 1097 (9th Cir. 2017) (describing named plaintiffs’ lawsuits). The hotels argued that plaintiffs

                                  22   lacked standing because (1) “[plaintiffs] did not actually visit the hotels”; and (2) “[plaintiffs] are

                                  23   motivated to visit the hotels only by their desire to test them for ADA compliance.” Id. at 1099.

                                  24   The Ninth Circuit disagreed. As to the hotels’ first argument, the Ninth Circuit held that a plaintiff

                                  25   can show standing even if he has not visited a public accommodation before. A plaintiff need only

                                  26   allege that that he “intend[s] to visit the relevant [accommodations], but ha[s] been deterred from

                                  27   doing so by the [accommodation]s’ noncompliance with the ADA.” Id. As for the hotels’ second

                                  28                                                      7
                                       Case No. 18-CV-04150-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                          Case 5:18-cv-04150-LHK Document 58 Filed 12/28/20 Page 8 of 12




                                   1   argument, the Ninth Circuit held that plaintiffs’ “motivation for visiting the [accommodations] is

                                   2   irrelevant.” Id. at 1101. A motivation to test ADA compliance can still support standing. Id.

                                   3           Plaintiff’s case for standing is stronger here too. Plaintiff has visited Defendant’s clinic

                                   4   three times and personally encountered barriers to his access. FAC ¶¶ 9, 24. Moreover, Plaintiff

                                   5   not only “intends to return to the [c]linic to determine [its] compliance with the disability access

                                   6   laws,” but also “intends to make an appointment at the [c]linic” for acupuncture care. Id. ¶¶ 30,

                                   7   31. Thus, compared to the plaintiffs in Civil Rights Education, Plaintiff has (1) more personal

                                   8   knowledge of the alleged barriers to accessibility and (2) a non-litigation reason for visiting the

                                   9   public accommodation in the future.

                                  10           Defendant’s response to these Ninth Circuit precedents is unpersuasive. Defendant relies

                                  11   on a 2012 district court case that found that Plaintiff lacked standing to bring an ADA claim. See

                                  12   Mot. at 8–13 (relying on Johnson v. Overlook at Blue Ravine, LLC, No. 2:10-CV-02387-JAM,
Northern District of California
 United States District Court




                                  13   2012 WL 2993890 (E.D. Cal. July 20, 2012)). In Overlook at Blue Ravine, the court ruled against

                                  14   Plaintiff after balancing four factors set forth by another district court: “(1) the proximity of

                                  15   defendant’s business to plaintiff’s residence, (2) plaintiff’s past patronage of defendant’s business,

                                  16   (3) the definitiveness of plaintiff’s plans to return, and (4) the plaintiff’s frequency of travel near

                                  17   defendant.” Overlook at Blue Ravine, 2012 WL 2993890, at *3 (quoting Lema v. Comfort Inn,

                                  18   Merced, 1:10-cv-00362-SMS, 2012 WL 1037467 at *5 (E.D. Cal. Mar. 27, 2012)).

                                  19           Here, Defendant argues that these factors show that Plaintiff lacks standing. In particular,

                                  20   Defendant argues that Plaintiff lacks either a credible intent or definitive plans to return to

                                  21   Defendant’s clinic. In Defendant’s view, Plaintiff’s stated intent to return to the clinic is insincere

                                  22   because Plaintiff has filed more than 1100 lawsuits in this district since October 2015. Mot. at 10.

                                  23   As for Plaintiff’s plans to return, Defendant argues that because Plaintiff has been indicted for

                                  24   federal tax fraud related to his settlements of prior ADA litigation, Plaintiff will be too “busy

                                  25   defending against the criminal charges” to visit the clinic. Id. at 12 (citing United States v. Scott

                                  26   Norris Johnson, No. 2:19-cr-00088-JAM (filed May 23, 2019 in E.D. Cal.)).

                                  27           The Court is unpersuaded for three reasons. First, the four-factor test from Overlook at

                                  28                                                       8
                                       Case No. 18-CV-04150-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                          Case 5:18-cv-04150-LHK Document 58 Filed 12/28/20 Page 9 of 12




                                   1   Blue Ravine is not a controlling test for assessing Plaintiff’s standing. If anything, intervening

                                   2   Ninth Circuit precedent has lessened the significance of three Overlook at Blue Ravine factors. In

                                   3   Civil Rights Education, the Ninth Circuit (1) held that the second factor (past patronage) is

                                   4   unnecessary for standing; and (2) ignored the first and fourth factors (proximity of business and

                                   5   frequency of travel). See Civil Rights Educ. & Enf ’t Ctr., 867 F.3d at 1099 (“The Named Plaintiffs

                                   6   were not required to visit the hotels.”). The Ninth Circuit found standing based on the third factor

                                   7   (definitiveness of plaintiffs’ plans to return) alone. The Civil Rights Education plaintiffs merely

                                   8   needed to allege: (1) “that they intend to visit the relevant hotels, but have been deterred from

                                   9   doing so by the hotels’ noncompliance with the ADA”; and (2) “that they will visit the hotels when

                                  10   the non-compliance is cured.” Id. Similarly here, Plaintiff alleges that he “intends to make an

                                  11   appointment at the [c]linic,” but “is deterred from doing so” until he “can confirm removal of the

                                  12   barriers.” FAC ¶ 31.
Northern District of California
 United States District Court




                                  13          Second, though it seems implausible that Plaintiff plans to visit the clinic along with the

                                  14   other 1100+ public accommodations that he has sued, controlling precedent compels this Court to

                                  15   disregard this implausibility. In D’Lil, the Ninth Circuit reversed a district court’s finding that

                                  16   plaintiff Hollynn D’Lil lacked standing. D’Lil v. Best W. Encina Lodge & Suites, 538 F.3d 1031,

                                  17   1039 (9th Cir. 2008). The district court had found—after briefing and an evidentiary hearing—that

                                  18   “D’Lil failed to provide evidence of her intent to return.” Id. The district court further “not[ed]

                                  19   concerns about the credibility of D’Lil’s professed desire to return in light of her involvement in

                                  20   [approximately sixty] prior ADA suits.” Id. Over a dissent, the Ninth Circuit held that “because the

                                  21   district court focused on D’Lil’s history of ADA litigation as a basis for questioning the sincerity

                                  22   of her intent to return to the Best Western Encina, we reject its purported adverse credibility

                                  23   determination.” Id. at 1040. The Ninth Circuit explained that “[f]or the ADA to yield its promise

                                  24   of equal access for the disabled, it may indeed be necessary and desirable for committed

                                  25   individuals to bring serial litigation advancing the time when public accommodations will be

                                  26   compliant with the ADA.” Id. (quoting Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1062

                                  27   (9th Cir. 2007)).

                                  28                                                      9
                                       Case No. 18-CV-04150-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                         Case 5:18-cv-04150-LHK Document 58 Filed 12/28/20 Page 10 of 12




                                   1             Thus, the Court cannot “rel[y] on [Plaintiff]’s prior ADA suits to question the sincerity of

                                   2   h[is] intent to return to” Defendant’s clinic. Id. The Court instead relies on whether Plaintiff has

                                   3   “identified specific reasons” for visiting the clinic and the area around it. Id. Here, Plaintiff has

                                   4   identified specific reasons at the pleading stage. See, e.g., FAC ¶ 30 (describing acupuncture care

                                   5   during trips to San Jose courthouse).

                                   6             Third, the Court turns to Defendant’s argument that Plaintiff will be too “busy defending

                                   7   against [] criminal charges” to visit the clinic. Mot. at 12. Defendant fails to identify any

                                   8   authority—and the Court is aware of none—that supports Defendant’s argument, particularly at

                                   9   the pleading stage. In fact, the status of Plaintiff’s criminal case suggests that Plaintiff will have

                                  10   several months to visit Defendant’s clinic again. The criminal case’s trial confirmation hearing is

                                  11   set for June 15, 2021, and trial is set for August 16, 2021. See Stip. Regarding Trial Date ¶ 5(f),

                                  12   Johnson, No. 2:19-cr-00088-JAM (June 8, 2020), Dkt. No. 28. Until then, Plaintiff is released on
Northern District of California
 United States District Court




                                  13   bond without any travel restrictions. Id. at Dkt. Nos. 7 & 8 (describing terms of Plaintiff’s release).

                                  14   Thus, Plaintiff has about six to eight months to “make an appointment at the [c]linic immediately

                                  15   following an inspection of the [c]linic’s premises.” FAC ¶ 31. Given the expansive standing

                                  16   doctrine that this Court must apply, the Court credits Plaintiff’s assertion that he will return to the

                                  17   clinic.

                                  18             However, because Plaintiff seeks injunctive relief in addition to damages, the Court notes

                                  19   that Plaintiff’s pending criminal charges may be relevant to the equitable defense of unclean

                                  20   hands. Whether a plaintiff has unclean hands is a factor that courts consider in deciding whether to

                                  21   grant equitable relief. See, e.g., Johnson v. Yellow Cab Transit Co., 321 U.S. 383, 387 (1944)

                                  22   (analyzing the doctrine of unclean hands); Mitchell Bros. Film Grp. v. Cinema Adult Theater, 604

                                  23   F.2d 852, 863 (5th Cir. 1979) (explaining that the doctrine is unrelated to standing). A plaintiff has

                                  24   unclean hands when he has committed “some unconscionable act” that “has immediate and

                                  25   necessary relation to the equity that he seeks in respect of the matter in litigation.” Keystone

                                  26   Driller Co. v. Gen. Excavator Co., 290 U.S. 240, 245 (1933).

                                  27             Plaintiff’s criminal charges arise from alleged underreporting of income from lawsuits

                                  28                                                       10
                                       Case No. 18-CV-04150-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                         Case 5:18-cv-04150-LHK Document 58 Filed 12/28/20 Page 11 of 12




                                   1   under the ADA, Unruh Civil Rights Act, and California Disabled Persons Act. See Indictment ¶¶ 8,

                                   2   14, Johnson, No. 2:19-cr-00088-JAM (May 23, 2019) (grand jury’s allegations). Yet Plaintiff also

                                   3   seeks equitable relief (plus damages) under the ADA and Unruh Civil Rights Act here. Thus,

                                   4   Plaintiff may have committed an unconscionable act related to the equity he seeks in this case.

                                   5   Even so, it would be premature for the Court to decide this remedial question without briefing or

                                   6   more information on the criminal allegations against Plaintiff. Accordingly, the Court merely holds

                                   7   that Plaintiff has Article III standing to bring his ADA claim at this point.

                                   8      B. This case lacks “exceptional circumstances” that would allow the Court to decline
                                             supplemental jurisdiction over Plaintiff’s Unruh Civil Rights Act claim.
                                   9
                                              Defendant also argues that Plaintiff’s Unruh Civil Rights Act claim (“Unruh claim”)
                                  10
                                       should be dismissed for lack of jurisdiction. Specifically, Defendant argues that the Court lacks
                                  11
                                       supplemental jurisdiction over the Unruh claim or should decline jurisdiction in any event. See
                                  12
Northern District of California




                                       Mot. at 12–14. The Court disagrees for two reasons.
 United States District Court




                                  13
                                              First, as explained in the prior Section, the Court has jurisdiction over Plaintiff’s ADA
                                  14
                                       claim, which arises from the same nucleus of operative facts as the Unruh claim. See Mot. at 12
                                  15
                                       (arguing that the Unruh claim is “derivative” of the ADA claim). Thus, the Court has supplemental
                                  16
                                       jurisdiction over the Unruh claim unless the Court “decline[s] to exercise supplemental
                                  17
                                       jurisdiction” under four enumerated grounds. 28 U.S.C. § 1367(c) (listing grounds).
                                  18
                                              Second, no ground for declining jurisdiction applies here. Defendant raises only one
                                  19
                                       ground, which is that “district courts may decline to exercise supplemental jurisdiction over a
                                  20
                                       claim . . . if— . . . in exceptional circumstances, there are other compelling reasons for declining
                                  21
                                       jurisdiction.” Id. § 1367(c)(4) (emphasis added); see Mot. at 13–14. Defendant argues that the
                                  22
                                       Unruh claim meets this strict standard because Plaintiff is a “high-frequency litigant[]” who has
                                  23
                                       “cherry-pick[ed] [his] forum.” Mot. at 14.
                                  24
                                              However, “the cases are numerous in which it has been decided that the motives of
                                  25
                                       litigants in seeking Federal jurisdiction are immaterial.” Wheeler v. City & Cty. of Denver, 229
                                  26
                                       U.S. 342, 351 (1913). Indeed, three courts in this district have analyzed whether to decline
                                  27

                                  28                                                     11
                                       Case No. 18-CV-04150-LHK
                                       ORDER DENYING MOTION TO DISMISS
                                         Case 5:18-cv-04150-LHK Document 58 Filed 12/28/20 Page 12 of 12




                                   1   supplemental jurisdiction over an Unruh claim—and all three have exercised jurisdiction. See

                                   2   Castillo-Antonio v. Hernandez, No. 19-CV-00672-JCS, 2019 WL 2716289, at *9 (N.D. Cal. June

                                   3   28, 2019) (detailing intra-circuit split among district courts and exercising supplemental

                                   4   jurisdiction); Johnson v. Mariani, No. 17-CV-01628-BLF, 2017 WL 2929453, at *4 (N.D. Cal.

                                   5   July 10, 2017) (rejecting “forum shopping” argument against the same Plaintiff here); cf. Miller v.

                                   6   Ladd, No. CV 08-5595 NJV, 2009 WL 10695883, at *2 (N.D. Cal. July 29, 2009) (exercising

                                   7   jurisdiction, partly because “[p]laintiff does not appear to be forum-shopping, and she has filed

                                   8   only this one ADA action”). At this time, the Court declines to depart from the reasoned decisions

                                   9   of its sister courts. Thus, the Court exercises supplemental jurisdiction over Plaintiff’s Unruh Civil

                                  10   Rights Act claim.

                                  11   IV.    CONCLUSION

                                  12          For the foregoing reasons, the Court DENIES Defendant’s motion to dismiss.
Northern District of California
 United States District Court




                                  13   IT IS SO ORDERED.

                                  14

                                  15   Dated: December 28, 2020

                                  16                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  17                                                    United States District Judge
                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                    12
                                       Case No. 18-CV-04150-LHK
                                       ORDER DENYING MOTION TO DISMISS
